Citation Nr: 1107638	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sciatica.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as acid reflux.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for hypertension, claimed 
as blood pressure condition.

5.  Entitlement to service connection for dry skin.

6.  Entitlement to service connection for skin 
blotches/chloracne.

7.  Entitlement to service connection for ingrown toenails.

8.  Entitlement to service connection for an acquired psychiatric 
disease, variously claimed as depression, short temper/anger, 
nervous condition and post traumatic stress disorder (PTSD).

9.  Entitlement to service connection for breathing problems.

10.  Entitlement to service connection for water retention.

11.  Entitlement to service connection for prostate condition.

12.  Entitlement to service connection for sexual problems.

13.  Entitlement to an initial compensable for bilateral hearing 
loss.

14.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from August to 
November 1986 and in the Oklahoma Army National Guard from 
November 1986 to June 1994.

The issues of service connection for sciatica and increased 
initial ratings for hearing loss and tinnitus come before the 
Board of Veterans' Appeals (Board) on appeal from a February 2008 
rating decision of the RO in Muskogee, Oklahoma, which denied 
service connection for sciatica and granted service connection 
for hearing loss and tinnitus, assigning a noncompensable and a 
10 percent initial rating, respectively.  The remaining issues 
come before the Board on appeal from a November 2008 rating 
decision of the Muskogee RO.

The Veteran testified before the undersigned at an August 2010 
videoconference hearing.  A transcript has been associated with 
the file.

The Veteran appealed four separate psychiatric claims, 
depression, short temper/anger, nervous condition and PTSD.  He 
withdrew short temper/anger, a nervous condition and PTSD at his 
hearing before the undersigned.  The Board finds that the Veteran 
is attempting to appeal some form of acquired psychiatric 
disorder and has recharacterized the issue to reflect that.

The issues of service connection for sciatica, GERD, 
arthritis, ingrown toenails, breathing problems, and a 
prostate condition, and an initial compensable rating for 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has withdrawn his appeal seeking service 
connection for sexual problems, dry skin, skin blotches/chloracne 
and water retention and his appeal seeking an initial compensable 
rating for tinnitus.

2.  The Veteran's hypertension did not appear within his period 
of active duty for training and was not manifest within one year 
of that period of duty and did not appear during a later period 
of active duty for training.

3.  The Veteran's acquired psychiatric disability is the result 
of excessive use of alcohol, not secondary to an organic disease 
or disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The Veteran's hypertension was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

3.  The Veteran's acquired psychiatric disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Withdrawn Appeals

The Veteran informed the undersigned that he wished to withdraw 
several appeals prior to his August 2010 hearing.  On the record, 
the undersigned indicated the Veteran's withdrawal of claims for 
sexual problems, dry skin, skin blotches/chloracne, water 
retention and the increased rating for tinnitus.  The Veteran's 
representative confirmed the withdrawals.  The withdrawals have 
been reduced to writing through transcription.  VA regulation 
provides for the withdrawal of an appeal to the Board by the 
submission of a written request to that effect at any time before 
the Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 
29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases 
to exist; it is no longer pending and it is not viable).

As of August 2010 the Board had not yet issued a final decision 
on this case, therefore the Veteran's withdrawal of these issues 
is valid.  The withdrawal of an appeal effectively creates a 
situation where there is no longer an allegation of error of fact 
or law with respect to the determination that had been previously 
appealed.  Consequently, in such an instance, dismissal of the 
appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & 
Supp. 2010).

Because the Veteran has clearly expressed his desire to terminate 
his appeal for these benefits, because he has done so in writing, 
and because the Board had not yet promulgated a decision on his 
appeal at the time of his request for withdrawal for claims for 
sexual problems, dry skin, skin blotches/chloracne, water 
retention and the increased rating for tinnitus, the legal 
requirements for a proper withdrawal have been satisfied.  38 
C.F.R. § 20.204(b).  Accordingly, further action by the Board on 
this particular matter is not appropriate and the Veteran's 
appeals as to these issues should be dismissed.  38 U.S.C.A. § 
7105(d).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for service connection for 
hypertension and an acquired psychiatric disability.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in September 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran identified several sets of private 
treatment records during his hearing before the undersigned 
relevant to the issues decided in this decision.  The Veteran 
indicated psychiatric treatment through Oral Roberts University 
Hospital and private treatment for hypertension in 1992.  The 
Veteran requested time to submit these additional records in 
support of these claims.  He was provided 60 days to submit 
additional records and was informed of this time limit.  No 
records have been received.  As the Veteran did not request VA 
assistance in obtaining these records, he was aware of possible 
relevance and indicated that he would obtain them and his time 
limit for doing so, the Board finds that the duty to assist in 
acquiring records is satisfied.  The Board will proceed.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran's current 
hypertension or acquired psychiatric disability is related to 
service is his own lay statements.  On the hypertension claim, 
either competent lay or medical evidence is required to establish 
"an indication" that the Veteran's current disability is 
related to an inservice injury, disease or event on which the 
Veteran relies as the cause of his current disability.  See 
Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  The 
Veteran does not identify any inservice event as causing his 
hypertension.  Instead he argues that he was found to have the 
condition in 1992 and that he believes that it is related to 
service.  The Veteran does not allege continuity of 
symptomatology and the condition was not diagnosed during service 
or within an applicable presumptive window.  The Veteran offers 
only his own conclusory opinion regarding causation, without 
providing competent lay evidence derived from personal knowledge 
or competent medical evidence.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  As there is no competent 
evidence of record demonstrating some causal connection, an 
examination is not warranted.  See McLendon, supra.  On the 
acquired psychiatric disability claim, the Veteran alleges that 
he had psychiatric problems with feelings of depression beginning 
after he returned from active duty for training at Fort Benning 
in 1986 when he was consuming excessive alcohol and came into 
conflict with his wife over the matter.  Service connection is 
barred for disabilities resulting from excessive use of alcohol.  
See 38 C.F.R. § 3.301 (2010).  Thus, a medical examination for 
this claim is not necessary to reach the outcome of the case.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

III. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

a. Hypertension

The Veteran argued in his December 2008 Notice of Disagreement 
that an October 1990 National Guard physical examination report 
shows blood pressure of 150/100.  He testified before the 
undersigned that he was diagnosed with hypertension in 1992, 
which improved for a while, but has been rediagnosed for the last 
ten years. 

In general, "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination."  38 U.S.C. § 1111, see also 38 C.F.R. § 
3.304(b).  However, status as a "veteran," as defined by 38 
U.S.C. § 101(24), must be shown before the presumption of 
soundness is applicable.  Paulson v. Brown, 7 Vet.App. 466 
(1995).  

The Veteran testified before the undersigned that his 
hypertension was found in 1992 during treatment for other 
complaints by a private doctor.  The Veteran testified that when 
he had first tried to enlist in the National Guard, he was 
disqualified due to hypertension.  He had to return for a second 
examination to be inducted.  

The Veteran had a pre-enlistment physical examination in 1986.  
Multiple entries show examination dates in April, May and June, 
1986, all prior to his induction.  The Veteran was found to have 
blood pressure of 150/100.  A note indicates that he was P3P for 
hypertension and tachycardia.  Both the P3P entries were crossed 
out.  The Veteran was retested twice and his blood pressure 
readings were 138/100 and 136/98.  The Veteran was determined to 
be acceptable for service, signed on June 2, 1986.  

The Board finds that the Veteran had a single notation of high 
blood pressure prior to active duty for training that was 
determined not to be hypertension.  The presumption of soundness 
attaches and is not rebutted.  The claim is one for incurrence of 
hypertension during service.  See 38 C.F.R. §§ 3.303, 3.306.

The only other service treatment record is an October 1990 
periodic physical examination.  The report indicates that his 
blood pressure was 118/76.  This examination report is complete 
and includes his report of medical history.  The Veteran 
indicated that he did not have high or low blood pressure, heart 
trouble, palpitation or pounding heart or any other blood 
pressure related problem.  The clinical examination of the 
Veteran was normal.

The Veteran has not alleged continuity of symptomatology.  He 
does not report the existence of any lay observable complaints 
regarding hypertension that were present or worsened during 
service.  The discovery of hypertension in 1992 was incidental to 
his reason to seek treatment.  

The Veteran's VA treatment records also do not show any nexus to 
service.  There is no discussion of any relationship in the 
records associated with the claims file.

The Board finds that the Veteran's hypertension is not related to 
service or any incident therein and has not been continuously 
present since his period of active service.  Service connection 
on a direct basis is denied.  See Hickson.

Status as a veteran includes active military, naval, or air 
service and any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, or 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury incurred in 
or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 2002); 38 C.F.R. § 3.6(a) and (d).  In order to establish 
status as a veteran for a period of ACDUTRA within the meaning of 
§ 101(24), "the appellant must establish that he was 'disabled 
... from a disease or injury incurred or aggravated in the line 
of duty.'"  Mercado-Martinez v. West, 11 Vet.App. 415, 419 
(1998) (citing Paulson v. Brown, 7 Vet.App. 466, 470 (1995)).  
The evidence must establish that the Veteran had a disability 
incurred in or aggravated during a period of ACDUTRA, established 
by a preponderance of the evidence, before a presumption may be 
applied.  See, e.g., Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  Preexisting injuries or diseases are "considered to 
have been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306(a), (b).  The Veteran 
has been service-connected for bilateral hearing loss and 
tinnitus incurred in his active duty for training and that period 
of service is for just more than 90 days.  Thus, the presumptions 
are available to him.  See Biggins.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The Veteran's self reported diagnosis of 
hypertension occurred in 1992.  His only period of active duty 
lasting 90 days or more ended in November 1986.  Thus, the Board 
finds that the condition was not manifest until more than one 
year after separation from active duty.  The Board concludes that 
the presumption is not applicable.  Service connection is not 
warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's hypertension claim on both direct and 
presumptive bases.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


b. Acquired psychiatric condition

The Veteran testified before the undersigned that he began 
suffering depressed feelings in 1987 after returning from 
training at Fort Benning.  He testified that he began drinking 
more heavily during and after training.  The drinking became a 
strain on his marriage and he reports that strain lead to 
depressed feelings.  The Veteran testified that he was not 
diagnosed with depression until 1992.  Records of this have not 
been associated with the claims file.  

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  
Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.  38 C.F.R. § 3.301(c)(2), (3) (2010).  The isolated 
and infrequent use of drugs by itself will not be considered 
willful misconduct.  However, the progressive and frequent use of 
drugs to the point of addiction will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The Veteran's sole theory of entitlement is that his excessive 
use of alcohol led to depression.  There is no indication that 
such use was the secondary result of an organic disease or 
disability.  This theory is barred as a matter of law as an 
eligible basis to grant the benefit sought on appeal.  The 
Veteran's service treatment records, as limited as they are, do 
not reflect any psychiatric symptoms or treatment.  The Board 
finds that the uncontested evidence shows that the Veteran's 
excessive alcohol use is responsible for his acquired psychiatric 
disorder.  The Board finds that the Veteran's disability is due 
to willful misconduct.  Service connection is not warranted.  See 
38 C.F.R. § 3.301.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

The appeal seeking entitlement to service connection for dry skin 
is dismissed.

The appeal seeking entitlement to service connection for skin 
blotches/chloracne is dismissed.

The appeal seeking entitlement to service connection for sexual 
problems is dismissed.

Entitlement to service connection for an acquired psychiatric 
condition is denied.

The appeal seeking entitlement to service connection for water 
retention is dismissed.

The appeal seeking entitlement to an initial rating in excess of 
10 percent for tinnitus is dismissed.


REMAND

The Board must remand the remaining claims for additional 
development.  

The Veteran's sciatica, GERD, arthritis, ingrown toenail, 
breathing problem and prostate condition claims are largely 
similar.  The Veteran testified that he began having symptoms of 
each during his period of training in 1986, with difficulty 
swallowing, pain in his joints, and having to urinate frequently 
at night during his training and that these problems had 
continued to the present.  The Veteran indicated that he began 
having difficulty with sciatica after jumping out of helicopters 
during training.  The Board also notes that the Veteran reported 
in his September 2008 Notice of Disagreement that his sciatica 
was no better than when it first occurred, jumping out of 
helicopters during his time with the 179th Infantry.  The Veteran 
was assigned to the 179th during his service with the Oklahoma 
Army National Guard, not while at Fort Benning.  He testified 
that he underwent gas chamber training that lead to breathing 
problems, which he currently calls chronic bronchitis.  The 
Veteran also testified that he had an ingrown toenail during 
training that was cut out during final qualifications and that 
the problem had recurred until he had the nail roots killed by VA 
to stop recurrence.  The Veteran testified before the undersigned 
that he had been diagnosed with GERD and a swollen prostate about 
ten years before, in approximately 2000.  The Veteran further 
contends that he has arthritis of the knees, right shoulder and 
fingers all due to strain of heavy lifting during service.  The 
Veteran denied seeking treatment for the GERD, arthritis and 
prostate conditions during service.  The Veteran's claims were 
denied largely due to a lack of inservice treatment records and 
one 1990 periodic examination.  The Veteran testified that a 
private doctor did tell him that his breathing problems were due 
to gas exposure during service, but no supporting records were 
provided.  No VA examination was provided.  The Board finds that, 
in light of his statements of continuity of symptomatology to 
training and the relative lack of evidence, that a VA examination 
is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On the hearing loss claim, the Veteran reported that he had been 
denied civilian employment with the Department of Defense at 
Tinker Air Force Base recently due to his hearing loss.  This 
suggests that another hearing evaluation was performed and the 
records are in Federal possession.  The Board remands to obtain 
the records of an audiological evaluation from the Department of 
Defense.

The Veteran indicated in his testimony that his service connected 
hearing loss had worsened, with hearing aids now prescribed.  The 
Veteran reported that his last VA examination was in 2008.  The 
Board notes that the appellant's last VA examination in 
connection with his claim was actually in January 2010 and was 
complete, unlike what his representative argued during the 
hearing.  The Veteran argues that he now wears hearing aids, 
which were not mentioned during the examination.  Similarly, the 
examination did not describe the impact of his hearing loss on 
his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  As the claim must be remanded regardless, the Board 
finds that an additional evaluation would be helpful in resolving 
the issues raised by the instant appeal.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Finally, the Veteran reports ongoing VA treatment for the above 
conditions.  The last set of VA treatment records associated with 
the claims file was generated in January 2010.  The Board 
instructs that the Veteran's VA treatment records from January 
2010 to the present, concerning the remanded claims, should be 
associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical evaluation 
for employment records from Tinker Air Force 
Base.  Should an authorized consent form be 
required, the Veteran should be notified of 
the need and provided an opportunity to 
supply the form.

2.  Obtain the Veteran's current and complete 
VA treatment records from January 2010 to the 
present.  Evidence of attempts to obtain 
these records should be associated with the 
claims file.

3.  Send the claims file for a VA medical 
opinion to determine whether the Veteran's 
sciatica, GERD, arthritis, ingrown toenail, 
breathing problem and prostate condition are 
related to his 1986 period of active duty for 
training, to include consideration of his lay 
statements of continuity of symptomatology.  
The entire claims folder and a copy of this 
REMAND must be made available to the 
physician.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.  
Any rationale must address the Veteran's lay 
evidence of continuity of symptomatology.

4.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his hearing loss disability.  Sufficient 
evaluations should be scheduled to evaluate 
the appellant's hearing loss symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.

5.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


